Exhibit 10(e)
AMENDMENT NUMBER FOUR
TO THE
HARRIS CORPORATION RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation
Retirement Plan, as amended and restated effective July 1, 2007 (the “Plan”);
          WHEREAS, pursuant to Section 17.1 of the Plan, the Management
Development and Compensation Committee of the Corporation’s Board of Directors
(the “Compensation Committee”) has the authority to amend the Plan;
          WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation
Committee has delegated to the Employee Benefits Committee of the Corporation
(the “Employee Benefits Committee”) the authority to adopt non-material
amendments to the Plan;
          WHEREAS, the Employee Benefits Committee desires to amend the Plan to
provide that during any period in which no direction as to the investment of a
participant’s account is on file, in the event that the Corporation has no
record of such participant’s age, contributions made for such participant’s
benefit during such period shall be invested in the Balanced Fund until such
participant’s age can be determined, at which time all such contributions made
for such participant’s benefit during such period shall be transferred to an
age-appropriate LifeCycle Fund;
          WHEREAS, the Employee Benefits Committee desires to amend further the
Plan to provide that a participant’s vested account shall be distributed in a
lump sum, without the participant’s consent, upon his or her termination of
employment only if the value of such vested account does not exceed $1,000 (as
opposed to $5,000, as currently set forth in the Plan); and
          WHEREAS, the Employee Benefits Committee has determined that the
above-described amendments are non-material.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended,
effective as of November 6, 2008, as follows:

  1.   The final sentence of Section 8.2(a) hereby is amended to read as
follows:         During any period in which no direction as to the investment of
a Participant’s Account is on file with the Administrative Committee (a “Default
Period”), contributions made for a Participant’s benefit shall be invested in an
age-appropriate LifeCycle Fund (or, if the Employers have no record of the
Participant’s age, in the Balanced Fund until such Participant’s age can be
determined, at which time all such contributions made for such Participant’s
benefit during the Default Period shall be transferred to an age-appropriate
LifeCycle Fund).     2.   Section 9.4 hereby is amended in its entirety to read
as follows:

     Section 9.4. Payment of Small Account Balances. Notwithstanding any
provision of Section 9.3 to the contrary and subject to Section 9.6, if a
Participant’s vested Account does not exceed $1,000, then such Account shall be
distributed as soon as practicable after the Participant’s termination of
employment in the form of a lump sum payment to the Participant or his or her
Beneficiary, as the case may be.
          APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this
7th day of November, 2008.

         
 
  /s/ John D. Gronda
 
John D. Gronda, Secretary    

2